DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the term Bluetooth ® in [0053], which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 11 is objected to because of the following informalities: the preamble should be amended to “[…] the predictive network is trained by: […],” in order to make sense grammatically.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 20170360412) in view of Leven et al. (WO 2007030173).
Regarding Claim 1, Rothberg teaches a guidance system for obtaining a medical image, [0181] (“an example ultrasound system 100 that is configured to guide an operator of an ultrasound device 102 to obtain an ultrasound image”), comprising: 
a) a processor, [0181] (“computing device 104”) configured to obtain a motion control configuration for repositioning an imaging device from a first imaging position to a second imaging position with respect to a subject's body, [0181] (“The computing device 104 may analyze the ultrasound image 110 to provide guidance to an operator of the ultrasound device 102 regarding how to reposition the ultrasound device 102 to capture an ultrasound image containing a target anatomical view.”), the motion control configuration obtained based on a predictive network, [0186] (“the computing device may generate a guide path 208 between the initial position 202 and a target position 204.”) and [0187] (“the computing device may provide an ultrasound image (generated using the ultrasound data) as an input to a neural network that is configured (e.g., trained) to provide as an output an indication of the anatomical view contained in the ultrasound image. Then, the computing device may map the identified anatomical view to a position on the subject 201.”), an image of the subject's body captured while the imaging device is positioned at the first imaging position, [0186] (“initial position 202”), and a target image view including a clinical property, [0186] (“target position 204”), where it is interpreted that the ultrasound system 100 images at all positions along the guide path 208, thus imaging at initial position 202 and target position 205, as the computing device must determine if the ultrasound image 110 contains the target anatomical view, as in [0181].


    PNG
    media_image1.png
    441
    475
    media_image1.png
    Greyscale

Fig. 1 of Rothberg
However, Rothberg does not explicitly teach a control component in communication with the imaging device.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Rothberg and Leven because this makes up for the loss of the surgeon’s tactile sense during the procedure, as taught by Leven in [0013].  
Regarding Claim 2, Rothberg teaches all limitations of Claim 1, as discussed above. Furthermore, Rothberg teaches wherein the display is further configured to display the instruction by displaying a graphical view, [0194] (“the coarse instruction 302 comprises a symbol 308 (e.g., a star) showing where the predetermined region is located on a graphical image of the subject 301. The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301.”), and Fig. 3A re-produced below, and a visual indicator indicating at least one of a direction of a movement for operating the control component or an amount of the movement, [0195] (“the fine instruction 312 includes a symbol 314 indicating which direction the operator should move the ultrasound device. The symbol 314 may be animated in some implementations. For example, the symbol 314 (e.g., an arrow and/or model of the ultrasound device) may move in a direction in which the ultrasound device is to be moved. The fine instruction 312 may also comprise a message 316 that compliments the symbol 314 such as the message “TURN CLOCKWISE.””), and Fig. 3B re-produced below.

    PNG
    media_image2.png
    396
    599
    media_image2.png
    Greyscale

Figs. 3A and 3B of Rothberg
However, Rothberg does not explicitly teach a control component.
In an analogous medical imaging field of endeavor, Leven teaches displaying a graphical view of the control component, [0050] (“Preferably, the Master Display 104 is positioned near the Surgeon's hands so that it will display a projected image that is oriented so that the Surgeon feels that he or she is actually looking directly down onto the surgical site. “).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Rothberg and Leven because this allows the surgeon to not have to manually move a laparoscopic ultrasound probe during a minimally invasive surgical procedure, as taught by Leven in the Abstract.
Regarding Claim 3, Rothberg teaches all limitations of Claim 2, as discussed above. Furthermore, Rothberg teaches wherein the graphical view includes a perspective view, as shown in Fig. 6, re-produced below, which is interpreted as a perspective view as the view on the display encompasses the patient and the location of the probe.

    PNG
    media_image3.png
    534
    338
    media_image3.png
    Greyscale

Fig. 6 of Rothberg
However, Rothberg does not explicitly teach the control component.
In an analogous medical imaging field of endeavor, Leven teaches a control component, [0065] (“Slave Arms 123 and 124 may manipulate the Endoscope 140 and LUS Probe 150 in similar manners as Slave Arms 121 and 122”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Rothberg and Leven because this allows the surgeon to not have to manually move a laparoscopic ultrasound probe during a minimally invasive surgical procedure, as taught by Leven in the Abstract. Regarding Claim 14, Rothberg teaches a method of providing medical ultrasound imaging guidance, [0012] (“a method is provided that comprises using at least one computing device comprising at least one processor to perform: obtaining an ultrasound image of a subject captured by an ultrasound device”), comprising: 

b) displaying an instruction, [0181] (“an instruction 108”), based on the motion control configuration, [0186] (“the computing device 104 may be configured to generate the instruction 108 for the operator regarding how to position the ultrasound device 102 on the subject 101 using a guidance plan.”), on a display in communication with the imaging device, [0181] (“a display 106”), in communication with the processor, as shown in Fig. 1 re-produced above, such that the imaging device is repositioned to the second imaging position, [0186] (“The guide path 208 may be employed by the computing device to generate a sequence of instructions to provide the operator. For example, the computing device may generate a first instruction to “MOVE RIGHT” and a second instruction to “MOVE UP” for the guide path 208. The generated instructions may also include an indication of the magnitude 
However, Rothberg does not explicitly teach a display for operating a control component in communication with the imaging device.
In an analogous medical imaging field of endeavor, Leven teaches a display, [0043] (“a Master Display 104”), for operating a control component, [0065] (“Slave Arms 123 and 124 may manipulate the Endoscope 140 and LUS Probe 150 in similar manners as Slave Arms 121 and 122”), in communication with the imaging device, [0047] (“A Stereoscopic Endoscope 140 provides right and left camera views to the Processor 102 […]. A Laparoscopic Ultrasonic Probe 150 provides two-dimensional ultrasound image slices of an anatomic structure to the Processor 102”) and Abstract (“A LUS robotic surgical system is trainable by a surgeon to automatically move a LUS probe in a desired fashion upon command”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Rothberg and Leven because this makes up for the loss of the surgeon’s tactile sense during the procedure, as taught by Leven in [0013].
Regarding Claim 15, the modified method of Rothberg teaches all limitations of Claim 14, as discussed above. Furthermore, Rothberg teaches wherein the displaying includes displaying a graphical view, [0194] (“the coarse instruction 302 comprises a symbol 308 (e.g., a star) showing where the predetermined region is located on a graphical image of the subject 301. The coarse instruction 302 also includes a message 310 with an arrow pointing to the symbol 308 instructing the operator to “POSITION ULTRASOUND DEVICE HERE” to communicate to the operator that the ultrasound device should be placed where the symbol 308 is located on the graphical image of the subject 301.”), and Fig. 3A re-produced above, and a visual indicator indicating at least one of a direction of a movement for operating the control component or an amount of the movement, [0195] (“the fine instruction 312 includes a symbol 314 indicating which direction the operator should move the ultrasound device. The symbol 314 
However, Rothberg does not explicitly teach a control component.
In an analogous medical imaging field of endeavor, Leven teaches displaying a graphical view of the control component, [0050] (“Preferably, the Master Display 104 is positioned near the Surgeon's hands so that it will display a projected image that is oriented so that the Surgeon feels that he or she is actually looking directly down onto the surgical site. “). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Rothberg and Leven because this allows the surgeon to not have to manually move a laparoscopic ultrasound probe during a minimally invasive surgical procedure, as taught by Leven in the Abstract.

Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Leven as applied to Claims 2 and 15 above, respectively, and further in view of Mine et al. (US 20170252002).
Regarding Claim 4, the modified system of Rothberg teaches all limitations of Claim 2, as discussed above. However, the modified system of Rothberg does not explicitly teach, a communication device in communication with the processor and configured to receive a request for a first view of a plurality of views of the control component, wherein the processor is further configured to switch the graphical view from a current view of the plurality of views to the first view based on the request.
In an analogous medical imaging field of endeavor, Mine teaches a guidance system for a medical image, [0044] (“ultrasonic diagnostic apparatus 1”), further comprising a communication device, 

    PNG
    media_image4.png
    467
    635
    media_image4.png
    Greyscale

Fig. 3 of Mine
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].
Regarding Claim 5, the modified system of Rothberg teaches all limitations of Claim 4, as discussed above. Furthermore, Mine teaches wherein the plurality of views include at least one of an anterior view of the control component, a sideview of the control component, or a posterior view of the control component, as demonstrated by the “Monitoring Range” in Fig. 3, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].
Regarding Claim 16, the modified method of Rothberg teaches all limitations of Claim 15, as discussed above. However, the modified method of Rothberg does not explicitly teach, a communication device in communication with the processor and configured to receive a request for a first view of a plurality of views of the control component, wherein the processor is further configured to switch the graphical view from a current view of the plurality of views to the first view based on the request.
In an analogous medical imaging field of endeavor, Mine teaches a method of providing medical ultrasound imaging guidance, [0003] (“An ultrasonic diagnostic apparatus is configured to non-invasively acquire information inside an object”), comprising receiving a request for a first view of a plurality of views of the control component, [0045] (“A position and a motion of the ultrasonic probe 120 and/or the robot arm 110 can be detected by analyzing images imaged by the camera 130.”) and [0077] (“The camera image analysis function 224 is a function of analyzing images obtained by imaging respective motions of the robot arm 110 and the ultrasonic probe 120 with the use of the camera 130”); and switching the graphical view from a current view of the plurality of views to the first view based on the request, [0046] (“The monitor 132 can display […] in switching display, in addition to images imaged by the camera 130.”), where the monitor 132 and camera 120, interpreted as the processor, are connected, as shown in Fig. 3, re-produced above.

Regarding Claim 17, the modified method of Rothberg teaches all limitations of Claim 16, as discussed above. Furthermore, Mine teaches wherein the plurality of views include at least one of an anterior view of the control component, a sideview of the control component, or a posterior view of the control component, as demonstrated by the “Monitoring Range” in Fig. 3, re-produced above.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Mine in order to ensure quality ultrasound images by the control component, as taught by Mine in [0007].

Claims 6-8, 12, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Leven as applied to Claims 1 and 14 above, and further in view of Salcudean (US 6425865).
Regarding Claim 6, the modified system of Rothberg teaches all limitations of Claim 1, as discussed above. However, the modified system of Rothberg does not explicitly teach wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, or a third sub-component that controls an orientation of an imaging plane of the imaging device.
In an analogous medical imaging field of endeavor, Salcudean teaches a guidance system for obtaining a medical image, Column 1 Lines 9-11 (“The present invention relates to a method and apparatus to perform ultrasound image acquisition for diagnostic or intervention using a robot to position the ultrasound transducer.”), wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's 

    PNG
    media_image5.png
    508
    423
    media_image5.png
    Greyscale

Fig. 2 of Salcudean
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 7, the modified system of Rothberg teaches all limitations of Claim 6, as discussed above. Furthermore, Salcudean teaches wherein the motion control configuration includes at least one of a first parameter for operating the first sub-component, a second parameter for operating the second sub-component, a third parameter for operating the third sub-component, or a fourth parameter for rotating the imaging device with respect to an axis of the imaging device, Column 8 Lines 58-64 (“A programmer can set commanded or desired ultrasound probe 6 position Pr0 (or velocity Vr0) and forces Fr0 exerted by the environment on the ultrasound probe 6 in all six degrees of freedom (a 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 8, the modified system of Rothberg teaches all limitations of Claim 7, as discussed above. Furthermore, Rothberg teaches wherein the display, [0194] (“display 306”), is further configured to display the instruction by displaying a visual indicator including at least one of an arrow, [0195] (“the symbol 314 (e.g., an arrow and/or model of the ultrasound device) may move in a direction in which the ultrasound device is to be moved.”), or an on/off indicator.
However, the modified system of Rothberg does not explicitly teach a visual indicator based on at least one of the first parameter, the second parameter, the third parameter, or the fourth parameter.
In an analogous medical imaging field of endeavor, Salcudean teaches wherein the display is configured to display the instruction by displaying a visual indicator based on at least one of the first parameter, the second parameter, the third parameter, or the fourth parameter, Column 3 Lines 62-63 (“The ultrasound transducer probe information can be displayed on the monitor”), where it is interpreted by the examiner that the ultrasound transducer probe information includes the current position and current orientation of the probe, as well as includes the target position and target 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 12, the modified system of Rothberg teaches all limitations of Claim 1, as discussed above. Furthermore, the modified system of Rothberg teaches a communication device, [0181] (“an integrated display 106”), in communication with the processor, [0181] (“a computing device 104”), and configured to receive the image, [0185] (“ultrasound image 110”), wherein the processor is further configured to obtain the motion control configuration by applying the predictive network to the image, [0181] (“The computing device 104 may analyze the ultrasound image 110 to provide guidance to an operator of the ultrasound device 102 regarding how to reposition the ultrasound device 102 to capture an ultrasound image containing a target anatomical view.”), the motion control configuration obtained based on a predictive network, [0186] (“the computing device may generate a guide path 208 between the initial position 202 and a target position 204.”) and [0187] (“the computing device may provide an ultrasound image (generated using the ultrasound data) as an input to a neural network that is configured (e.g., trained) to provide as an output an indication of the anatomical view contained in the ultrasound image. Then, the computing device may map the identified anatomical view to a position on the subject 201.”), and a plurality of parameters, [0181] (“target anatomical view”), [0188] (“target position”), and [0192] (“a predetermined area 206”).
However, Rothberg does not explicitly teach a plurality of parameters for operating the control component.

It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 13, the modified system of Rothberg teaches all limitations of Claim 12, as discussed above. Furthermore, Rothberg teaches wherein the communication device is further configured to receive the plurality of parameters, [0185] (“the computing device 104 may generate the ultrasound image 110 using the received ultrasound data and analyze the ultrasound image 110 using an automated image processing technique to generate the instruction 108 regarding how the operator should re-position the ultrasound device 102 to capture an ultrasound image containing the target anatomical view. […] If the identified anatomical view matches the target anatomical view, the computing device 104 may provide an indication that the ultrasound is properly positioned via the display 106. Otherwise, the computing device 104 may identify an instruction to provide the operator to reposition the ultrasound device 102 and provide the instruction via the display 106.”) and [0192] (“The computing device may provide a fine instruction responsive to the position of the ultrasound device 
Regarding Claim 18, the modified method of Rothberg teaches all limitations of Claim 14, as discussed above. However, the modified system of Rothberg does not explicitly teach wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, or a third sub-component that controls an orientation of an imaging plane of the imaging device.
In an analogous medical imaging field of endeavor, Salcudean teaches a method of providing medical ultrasound imaging guidance, Column 1 Lines 9-11 (“The present invention relates to a method and apparatus to perform ultrasound image acquisition for diagnostic or intervention using a robot to position the ultrasound transducer.”), wherein the control component includes at least one of a first sub-component that controls a movement of the imaging device along a left-right plane of the subject's body, Column 7 Lines 39-47 (“Two rotational links are mounted serially on the translation table 22. […] The second one is attached to the platform 25 and rotates about a vertical axis 26 and causes the ultrasound probe to pan essentially left and right.”), a second sub-component that controls a movement of the imaging device along anterior-posterior plane of the subject's body, Column 7 Lines 39-46 (“Two rotational links are mounted serially on the translation table 22. The first one is attached to the translation table 22 by a bracket 23, and has a horizontal rotation axis 24 that tilts the platform 25 and causes the ultrasound probe 6 to move essentially up and down.”), or a third sub-component that controls an orientation of an imaging plane of the imaging device, Column 6 Lines 64-67 and Column 7 Lines 1-17 (“The ultrasound probe 6 is mounted on a magnetic holder 11, which is mounted in turn on the shaft of a probe yawing motor and encoder 31 that can change the ultrasound probe SPIN angle. […] Motor and encoder 32 is attached to a transmission 38 mounted on the fork 18 and can change the 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.
Regarding Claim 19, the modified method of Rothberg teaches all limitations of Claim 18, as discussed above. Furthermore, Salcudean teaches wherein the motion control configuration includes at least one of a first parameter for operating the first sub-component, a second parameter for operating the second sub-component, a third parameter for operating the third sub-component, or a fourth parameter for rotating the imaging device with respect to an axis of the imaging device, Column 8 Lines 58-64 (“A programmer can set commanded or desired ultrasound probe 6 position Pr0 (or velocity Vr0) and forces Fr0 exerted by the environment on the ultrasound probe 6 in all six degrees of freedom (a linear combination of positions or velocities with forces is also possible), which are then transformed to motor currents according to known dynamics and control algorithms.”) and Column 9 Lines 9-10 (“It is understood in the above that “positions” means positions and orientations”), where it is interpreted by the examiner that the set desired ultrasound probe 6 position Pr0 in all six degrees of freedom is the first, second, third, and fourth parameters, as it relates to operating the sub-components that move and rotate magnetic holder 11.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for 
Regarding Claim 20, the modified method of Rothberg teaches all limitations of Claim 18, as discussed above. Furthermore, Rothberg teaches wherein the displaying includes displaying a visual indicator including at least one of an arrow, [0195] (“the symbol 314 (e.g., an arrow and/or model of the ultrasound device) may move in a direction in which the ultrasound device is to be moved.”), or an on/off indicator.
However, the modified system of Rothberg does not explicitly teach a visual indicator based on at least one of the first parameter, the second parameter, the third parameter, or the fourth parameter.
In an analogous medical imaging field of endeavor, Salcudean teaches wherein the display is configured to display the instruction by displaying a visual indicator based on at least one of the first parameter, the second parameter, the third parameter, or the fourth parameter, Column 3 Lines 62-63 (“The ultrasound transducer probe information can be displayed on the monitor”), where it is interpreted by the examiner that the ultrasound transducer probe information includes the current position and current orientation of the probe, as well as includes the target position and target orientation of the probe, which is encompassed by the first, second, third, and fourth parameters set in Salcudean.
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Salcudean because this allows the probe to be held in a position for long periods of time that may otherwise be awkward, uncomfortable, or not ergonomic-friendly for the operator, as taught by Salcudean in Column 1 Lines 39-40.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Leven, as applied to Claim 1 above, and further in view of Rajan (US 5906578).
Regarding Claim 9, the modified system of Rothberg teaches all limitations of Claim 1, as discussed above. However, the modified system of Rothberg does not explicitly teach wherein the imaging device is a transesophaegeal echocardiography (TEE) probe.
In an analogous medical imaging field of endeavor, Rajan teaches a guidance system for obtaining a medical image, Abstract (“A method of optimally positioning an imaging device comprising the steps of storing a reference image; continuously obtaining an acquired view with the imaging device”), wherein the imaging device is a transesophaegeal echocardiography (TEE), Column 1 Lines 6-8 (“ This invention relates to a system and method of continuous monitoring of the position of a probe or sensor during medical procedures such as transesophaegeal echocardiography.”), probe, Column 2 Line 66 and Column 3 Line 1 (“Probe 10 acquires image data”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rajan because this allows an operator to obtain an ultrasonic record of a patient’s esophagus and stomach, as taught by Rajan in Column 1 Lines 13-18, which may be beneficial in diagnosis and examination.
Regarding Claim 10, the modified system of Rothberg teaches all limitations of Claim 9, as discussed above. Furthermore, Leven wherein the control component is disposed on a handle of the probe, as shown in Fig. 1, re-produced and annotated by the examiner below, where it is interpreted that the sides of LUS Probe 150 is the handle.

    PNG
    media_image6.png
    539
    513
    media_image6.png
    Greyscale

Fig. 1 of Leven
However, the modified system of Rothberg does not explicitly teach a TEE probe.
In an analogous medical imaging field of endeavor, Rajan teaches a transesophaegeal echocardiography (TEE), Column 1 Lines 6-8 (“ This invention relates to a system and method of continuous monitoring of the position of a probe or sensor during medical procedures such as transesophaegeal echocardiography.”), probe, Column 2 Line 66 and Column 3 Line 1 (“Probe 10 acquires image data”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rajan because this allows an operator to obtain an ultrasonic record of a patient’s esophagus and stomach, as taught by Rajan in Column 1 Lines 13-18, which may be beneficial in diagnosis and examination.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rothberg and Leven as applied to Claim 1 above, and further in view of Bates (US 20170323069).
Regarding Claim 11, the modified system of Rothberg teaches all limitations of Claim 1, as discussed above. Furthermore, Rothberg teaches wherein the predictive network [is] trained by providing a plurality of images obtained by the imaging device, [0263] (“a neural network may be trained with as few as 7 or so sample patient images, although it will be appreciated that the more sample images used, the more robust the trained model data may be.”), from at least two imaging positions to obtain the target image view, [0261] (“the training data may comprise a plurality of ultrasound images that are each labeled with an anatomical view that is contained in the respective ultrasound image.”) and [0262] (“the image may represent an image taken because the ultrasound device was oriented “too counterclockwise” or perhaps “too clockwise” on the patient.”), where it is interpreted that multiple images are provided at different positions relating to the target anatomy; 
However, the modified system of Rothberg does not explicitly teach obtaining a plurality of motion control configurations based an orientation or a movement of the imaging device associated with the at least two imaging positions; and assigning a score to a relationship between the plurality of motion control configurations and the plurality of images with respect to the target image view.
In an analogous medical imaging field of endeavor, Bates teaches a guidance system for obtaining a medical image, [0020] (“Diagnostic system 100”), wherein the predictive network, [0060] (“machine vision software”), [is] trained by:
a) obtaining a plurality of motion control configurations based an orientation or a movement of the imaging device, [0068] (“one or more sensors associated with the medical instrument equipment monitor orientation and/or movement of the medical instrument equipment relative to the patient to generate sensor data, such as initial sensor data.”) and [0070] (“based on the relative position, one or 
b) assigning a score to a relationship between the plurality of motion control configurations and the plurality of images with respect to the target image view, [0062] (“the score may be based on a difference between an actual position of medical instrument 224 and a preferred position. In addition, the score may be based on detecting a motion, e.g., during a measurement.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Bates because it allows for an operator who is not clinically trained to reliably and accurately perform clinical grade diagnostic measurements with little or no intervention by a health care professional, as taught by Bates in the Abstract.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11-19 of U.S. Patent No. 20210015453. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are generally broader and therefore are anticipated by the cited conflicting claims. For example, the instant claims are broader in that they do recite a robotic system but the functions of the robotic system are recited and instead attributed to the control component. The “robotic system” of the cited claims corresponds to the “control component” of the instant claims. Additionally, while the instant application recites a single motion control configuration, this is not sufficient to patentably distinguish from the first and second motion control configurations of the conflicting claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793